Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 9-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szoucsek et al, (US 2018/0209590)  in view of Bennett (US 2015/0211446) and further in view of Pursifull et al (US 2014/0081565).  Applicant’s invention equates essentially to a form of relieving the fuel pressure of a high pressure fuel (LPG) from the fuel supply system of an engine in the same manner that is well known to relieve the pressure of a refrigerant from the air conditioning refrigerant lines of a vehicle or residence, for example.  That is by capturing the high pressure gas fuel in a storage container so as to not waste and as to not pollute the environment.  The idea of capturing liquefied petroleum gas from a vehicle fuel supply system such as for example when the fuel supply system is being serviced is taught by Scoucsek et al. 
 Scoucsek et al teach: fuel system for a vehicle, comprising:

a fuel tank (200) configured to store liquefied petroleum (LP) fuel (paragraph 3 and 13), the fuel tank comprising a tank outlet port (at 210);

a fuel distribution system (210-215) configured to supply fuel from the fuel tank to an engine (300), the fuel distribution system comprising:

an engine supply line (210-215) coupled to the tank outlet port, and a fuel rail coupled to the engine supply line; and a fuel discharge valve (219) disposed on the fuel distribution system for removing fuel from the fuel distribution system (see paragraph 51) to a storage tank disposed outside of the vehicle (paragraph 28 of Szoucsek states that the fuel can be stored in a fuel store).  
However, although Szoucsek states at paragraphs 3 and 13 that an internal combustion engine of the liquefied petroleum (LP) gas type may be serviced by the service device (as well as a fuel cell), it does not provide details of the structure of the internal combustion engine. Specifically it does not show a fuel pump, a fuel filter, a fuel rail, a fuel return.  However, Bennett teaches at Figures 2 and 3 an LP (liquefied petroleum) gas engine (104), an internal to the tank fuel pump having a fuel filter at Figure 2 and at figure 3 an external fuel pump (120) and a fuel return (102).  Furthermore, Pursifull et al teaches an LP gas engine at Figure 4 having a fuel rail (470).  It would have been obvious to one of ordinary skill in the art to have used an LP gas engine as taught by Bennett and/or as taught by Pursifull and as a matter of fact for any type of LP gas type engine wherein the fuel supply is stored at high pressures or cryogenically, since the service valve (219) and isolation of the fuel tank (200) from the rest of the fuel supply system as described at paragraph (51) would have made it easier for servicing the fuel distribution system.   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Szoucsek et al (US 2018/0209590) in view of Bennett (US 2015/0211446) and further in view of Pursifull et al (US 2014/0081565).  Szoucsek et al in view of Bennett (US 2015/0211446) and further in view of Pursifull et al (US 2014/0081565) applies as in claim 1 above, however Szoucsek does not teach the fuel discharge valve (219) being a Shrader valve for relieving pressure. However, Pursifull et al states at paragraph 31 that the use of a Schrader valve is known for manual depressurization of the fuel supply lines.  It would have been obvious to one of ordinary skill in the art to have installed a . 

Response to Arguments














Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.  In particular, with respect to the 35 U.S.C. 103 rejection of claims 1-5, 9-13 and 15-18 as being unpatentable over Szoucsek et al (US 2018/0209590)  in view of Bennett (US 2015/0211446) and further in view of Pursifull et al (US 2014/0081565), the thrust of applicant’s argument is drawn to the allegation that the combination of Szoucsek et al with Bennett and Pursifull would not be obvious because Szoucsek et al teaches a system for a fuel cell which runs on hydrogen gas whereas applicant is claiming a system for a liquefied petroleum gas for an engine.  However although true that Szoucsek teaches one embodiment being a fuel cell which runs on hydrogen gas, Szoucsek also teaches and suggests that the service device maybe used in a motor vehicle fueled by compressed natural gas or liquefied natural gas,  (see Szoucsek paragraph 11 and paragraph 13, lines 13-16 and paragraph 30).  Furthermore it should be noted that in applicant’s own specification at paragraphs 1 and 2, it is stated that any of the various suggested gaseous fuels maybe used with the invention and that LPG, liquefied petroleum gas and LP gas all refer to various gases including propane, butane, methane, etc.  Paragraphs 1 and 2 are copied below for applicant’s convenience.  
“[0001] The disclosure relates to systems and methods for evacuating liquefied petroleum (LP) gas from a vehicle fuel distribution system.





16.	Having considered applicant’s affidavit it is still the examiner’s conclusion  that it would have been obvious to one of ordinary skill in the art to have used a liquefied gaseous fuel servicing system as taught by Szoucsek in any type of engine running on liquefied gaseous fuel including in liquefied petroleum gaseous LP fueled engines as taught by secondary references Bennett and Pursifull for the purpose of easing servicing of the engine and capturing the LP fuel to prevent escape to atmosphere and prevent pollution. 
 
Allowable Subject Matter
17.	Claims 6-8, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ERICK R SOLIS/Primary Examiner, Art Unit 3747